—In a proceeding to establish paternity pursuant to the Uniform Support of Dependents Law (Domestic Relations Law art 3-A), the petitioner appeals from an order of the Family Court, Orange County (Bivona, J.), dated September 25, 1990, which dismissed the petition.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court properly concluded that the petitioner’s presence was required at a hearing conducted in connection with the issue of paternity (see, Domestic Relations Law § 37 [5]; Sobie, Practice Commentaries, McKinney’s Cons Laws of NY, Book 14, Domestic Relations Law § 37, at 209-210). Thompson, J. P., Rosenblatt, Miller and Pizzuto, JJ., concur.